UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Annual Report www.prospectorfunds.com December 31, 2012 PROSPECTOR FUNDS, INC. January 31, 2013 Dear Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund, The global economy slowed in 2012.Europe slipped into recession and China decelerated as policymakers chose to temper inflation.The US chugged along fairly well, receiving a boost from the housing sector which rebounded after 4 years in the doldrums.Central bankers in the US, Europe, and Japan continue to support financial asset prices through unprecedented liquidity creation policies.These central bank policies have comforted the financial markets and largely removed concern about macro “tail” risks.Financial asset performance was terrific in 2012, largely driven by this unsustainable central bank-provided liquidity.The US equity markets were particularly strong as the unmanaged S&P 500 index rose 16.0% in 2012.“Risk on” sectors such as consumer discretionary, money center banks, as well as several large technology stocks (including Apple Inc.), drove the market averages higher.Not surprisingly given our preference for low risk, low volatility investing, we trailed the market in 2012.Fixed income markets were strong as well, out earning their coupons across the board.Spread products such as high yield, corporate investment grade, and commercial mortgages outperformed.Despite the fact that the Federal Reserve balance sheet has ballooned since the financial crisis of 2008, Treasury Bonds continued to rally across the curve in 2012. We have witnessed Europe’s leaders bungle the euro crisis for the past two years, each time choosing a short-term band-aid solution to one deadline or another while never addressing the problem with a long-term strategy.So now that US politicians finally have a chance to show the Europeans how to properly deal with long-term imbalances of a ballooning federal balance sheet and operating deficit, we resort to the same inadequate political maneuvering.We only focus on a solution that takes us to the next looming deadline, rather than take on the real issue at hand, which is that our revenues are several GDP percentage points BELOW equilibrium, while our spending rate is several GDP percentage points ABOVE equilibrium levels.This is different than Europe’s problem of rolling debt refinancings of member states.The midnight deal between Joe Biden and Mitch McConnell averts the draconian combination of tax increases and automatic spending cuts which was estimated at 5% of GDP (read: immediate recession).The bad news is the automatic cuts have only been temporarily postponed, and we are only weeks away from hitting the debt ceiling once again.Hence, we have set more draconian deadlines in the coming weeks.The real issue of the growing gap between tax revenues and unsustainable entitlement spending promises (think healthcare and pensions) is ignored by this midnight deal. The worst offense is that our leaders will not engage in an honest debate over the real issue.Instead our politicians attack each other’s calculations and pretend that a solution could possibly involve: 1. No cuts for Social Security or Medicare (Democrats). 2. No tax increases and unspecified spending cuts (Republicans). We are lucky in the US that we don’t face an imminent debt crisis like Europe, but the preconditions are in place and getting worse.At least the markets are forcing the Europeans to address retirement ages and pension obligations to a certain extent now.Maybe their brand of bungling is superior to ours? 1 PROSPECTOR FUNDS, INC. Prospector Capital Appreciation Fund Highlights Our approach to portfolio positioning and trading emphasizes “gradualism.” Annualized turnover remains about 15%, with over three quarters of our holdings having purchase or sale activity during the last six months.Murphy Oil and ConocoPhillips were our biggest purchases, funded largely by sales of two highly successful past oil investments, Nexen and Marathon.Our long held Marathon position has been eliminated now that other investors have recognized the value of its corporate restructuring. We continued purchasing shares of consumer staples companies, including Energizer Holdings, and Hillshire Brands, believing them to be cheap and advantageously positioned for a period of sluggish worldwide growth.We prefer investing in established brands, as they tend to be powerful, long lasting and valuable.When we suffer a scrape, don’t we all reach for a Johnson & Johnson “Band-Aid,” rather than an “adhesive bandage”?Additionally, the value inherent in these brands, and the consistent cash flows they generate, often make for attractive acquisition metrics, particularly in low interest rate environments.While we don’t own America’s oldest brand (Kraft’s Baker’s Chocolate, 1780), we do own some American classics - Jim Beam (1795), Campbell’s Soup (1869), and Tootsie Roll (1896) to name a few. While the dramatic slowdown in mergers and acquisition (M&A) activity has been a headwind (our focus on private-market value often depends on M&A as a catalyst to realize value), we did benefit from the announced acquisition of two of our holdings.On July 23, Nexen agreed to be purchased by CNOOC, the Chinese national oil company, for $27.50 in cash, a 60% premium to the prior day’s closing price.Also in July, it was announced that GenOn Energy was being acquired at a significant premium.Nexen and GenOn led the top performance contributors in the second half of 2012. Prospector Opportunity Fund Highlights The Opportunity Fund’s top performance contributors in the second half of 2012 included energy stocks which rebounded, awakening from a long slumber.These shares had languished over the past couple of years as the oil price trended lower.Aggressive capital management, corporate actions, and consistent cash flow generation helped to reverse the trend for large portfolio holdings in Nexen, Hess Oil, and Murphy Oil.Significant additions to our Hess Oil and Murphy Oil positions were funded by sales of Nexen shares after the deal was announced. Another area of significant portfolio strength was financial companies such as: the reinsurer Platinum Underwriters Holdings, money managers Franklin Resources and Invesco, investment banking institutions such as JP Morgan and Greenhill, and regional banks such as Fifth Third, HomeTrust, and Oritani Financial.These companies collectively are recovering from below- average valuations and a rebound in investor sentiment towards the sector. Portfolio additions in the consumer area, driven by attractive free cash flows, included: Hillshire Brands, Jack in the Box, and Church & Dwight.In technology we added significantly to our Symantec position following a management change. 2 PROSPECTOR FUNDS, INC. Outlook The economy remains in a choppy, slow growth recovery mode since the financial crisis ended in 2009.Wounds of that great recession are gradually healing. The biggest malefactors -banks (recovering smartly) and housing (recovering sluggishly) have become economic contributors.The Fed has done what needed doing.The softer patch experienced in the second half of 2012 is behind us as China slowly accelerates, Europe continues to bounce along the bottom without getting worse and the US picks up.We are comforted by the historical pattern that serious recessions are precipitated by tight monetary conditions, and we couldn’t be further away from that scenario. Corporate earnings remain solid so far, but margins are already at the high end and unlikely to further expand, limiting future earnings potential much beyond revenue growth.Interest and mortgage rates continue to fall to record low levels.Employment is stable to improving.The US energy revolution of low cost natural gas due to fracking is real, and has driven down the price of that commodity, aiding both consumers and the international competitiveness of America’s industries. Our best guess is that interest rates will be materially higher in five years.This would be undoubtedly bad for bond investors.The outlook for equities in a higher interest rate scenario is less certain.Higher rates will likely accompany better economic conditions and possibly higher inflation, both of which are relative positives for equities compared to bonds. Equity valuations are in a reasonable range as well.Furthermore, equities look extraordinarily inexpensive when comparing earnings yields of stocks to Treasury or even corporate bond yields. Money flows out of equity mutual funds in 2012 were substantial, and we’re not aware of any overheated investment theme beyond “reaching for yield.” Merger and acquisition activity is poised for an uptick in 2013 after a slow 2012.Corporations have terrific balance sheets and are accumulating excess cash and capital.Private equity is poised as well with dry powder in hand.We are not sure exactly what the catalyst will be to energize M&A activity, but we are confident it will ensue.Perhaps the uncertain macro environment will move towards resolution, and when that happens, the values inherent in your portfolio will attract acquirers and other investors.In the meantime we view equities as a superior asset allocation alternative in the longer term. Steadfast, we remain committed to making you money while protecting your wealth. Respectfully submitted, John D. Gillespie Richard P. Howard Kevin R. O’Brien 3 PROSPECTOR FUNDS, INC. Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. The Funds may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. These risks are fully disclosed in the prospectus. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Book value: The total value of the company's assets that shareholders would theoretically receive if a company were liquidated. Cash flow:A revenue or expense stream that changes a cash account over a given period. Free cash flow:A measure of financial performance calculated as operating cash flow minus capital expenditures. Fund holdings and/or security allocations are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments section in this report for a full listing of the Fund’s holdings. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC. 4 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.  Average Annual Rates of Return (%) Since Inception(1) to One Year Three Year Five Year December 31, 2012 Capital Appreciation Fund 5.76% 6.06% 2.72% 2.53% S&P 500 Index(2) 16.00% 10.87% 1.66% 0.87% September 28, 2007 The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) Since Inception(1) to One Year Three Year Five Year December 31, 2012 Opportunity Fund 14.63% 10.18% 6.40% 6.10% Russell 2000 Index(2) 16.35% 12.25% 3.56% 2.26% Russell Midcap Index(3) 17.28% 13.15% 3.57% 2.63% September 28, 2007 An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. This index cannot be invested in directly. An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index. This index cannot be invested in directly. 6 PROSPECTOR FUNDS, INC. Expense Example December 31, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2012 – December 31, 2012). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (07/01/2012) Value (12/31/2012) (07/01/2012 to 12/31/2012) Capital Appreciation Actual(2) Capital Appreciation Hypothetical (5% return before expenses) Opportunity Actual(2) Opportunity Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 1.30% and 1.30% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/366 (to reflect the one-half year period). Based on the actual returns for the six-month period ended December 31, 2012 of 6.48% and 8.30% for Capital Appreciation Fund and Opportunity Fund, respectively. 7 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of December 31, 2012(1)(2) Capital Appreciation Fund Top 10 Holdings (% of net assets) (Unaudited) as of December 31, 2012(1) Capital Appreciation Fund Automatic Data Processing % Platinum Underwriters Holdings % E.I. Du Pont de Nemours % Nexen % Hess % Gold Fields – ADR % Johnson & Johnson % Pfizer % Domtar % Loews % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. 8 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of December 31, 2012(1)(2) Opportunity Fund Top 10 Holdings (% of net assets) (Unaudited) as of December 31, 2012(1)(3) Opportunity Fund Franklin Resources % Hess % Platinum Underwriters Holdings % Murphy Oil % Newmont Mining % CNA Financial % Invesco % Leucadia National % Lancaster Colony % Hillshire Brands % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 9 PROSPECTOR FUNDS, INC. Schedule of Investments December 31, 2012 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 78.9% Banks – 0.2% Charter Financial $ Waterstone Financial* Chemicals – 3.4% E.I. Du Pont de Nemours Consumer Discretionary – 1.4% Cablevision Systems, Class A DreamWorks Animation SKG, Class A* Consumer Staples – 12.1% Beam Campbell Soup Coca Cola Enterprises Energizer Holdings Hillshire Brands SUPERVALU Sysco Tootsie Roll Industries Walgreen Wal-Mart Stores Diversified Financial Services – 0.1% CIT Group* Energy – 11.8% Clayton Williams Energy* ConocoPhillips Hess Murphy Oil Nexen Repsol YPF – ADR Talisman Energy See Notes to the Financial Statements 10 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2012 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 78.9% (Continued) Healthcare – 7.7% Abbott Laboratories $ Hospira* Johnson & Johnson Pfizer Industrials – 1.4% Curtiss-Wright Fortune Brands Home & Security* Information Technology – 6.2% Automatic Data Processing Corning Microsoft Xerox Insurance – 13.3% Alterra Capital Holdings American International Group* Arch Capital Group* Aspen Insurance Holdings Berkshire Hathaway, Class B* CNA Financial Donegal Group, Class A First American Financial Loews Montpelier Re Holdings Platinum Underwriters Holdings State Auto Financial Metals & Mining – 8.6% AngloGold Ashanti – ADR AuRico Gold* Barrick Gold Gold Fields – ADR Kinross Gold Newmont Mining See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2012 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 78.9% (Continued) Paper & Forest Products – 3.1% Domtar $ Neenah Paper Real Estate – 2.6% Forestar Group* Post Properties Telecommunication Services – 1.3% Telephone & Data Systems Utilities – 5.7% FirstEnergy NRG Energy Public Service Enterprise Group TECO Energy UNS Energy Total Common Stocks (Cost $29,088,269) Par CONVERTIBLE BONDS – 18.1% Consumer Staples – 3.0% Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Smithfield Foods 4.000%, 06/30/2013 Diversified Financial Services – 2.0% Janus Capital Group 3.250%, 07/15/2014 PHH 4.000%, 09/01/2014 See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2012 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 18.1% (CONTINUED) Energy – 2.4% InterOil 2.750%, 11/15/2015 $ $ USEC 3.000%, 10/01/2014 Healthcare – 5.2% Amgen 0.375%, 02/01/2013 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 Greatbatch 2.250%, 06/15/2013 Hologic 2.000%, 12/15/2037 2.000%, 12/15/2037 Industrials – 2.5% Alliant Techsystems 3.000%, 08/15/2024 L-3 Communications 3.000%, 08/01/2035 Trinity Industries 3.875%, 06/01/2036 Information Technology – 1.8% Anixter International 1.000%, 02/15/2013 Comtech Telecommunications 3.000%, 05/01/2029 Metals & Mining – 1.2% Horsehead Holding 3.800%, 07/01/2017 See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2012 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 18.1% (CONTINUED) Metals & Mining – 1.2% (Continued) Kinross Gold 1.750%, 03/15/2028 $ $ Northgate Minerals 3.500%, 10/01/2016 RTI International 3.000%, 12/01/2015 Total Convertible Bonds (Cost $7,994,364) CORPORATE BONDS – 1.5% Utilities – 1.5% Edison Mission Energy 7.750%, 06/15/2016 (a) 7.000%, 05/15/2017 (a) Total Corporate Bonds (Cost $928,378) Shares SHORT-TERM INVESTMENT – 1.5% Invesco Treasury Portfolio, 0.020%^ (Cost $574,940) Total Investments – 100.0% (Cost $38,585,951) Other Assets and Liabilities, Net – 0.0% Total Net Assets – 100.0% $ * Non-income producing security (a) Security in default ADR – American Depository Receipt ^ Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2012. See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. Schedule of Investments December 31, 2012 Opportunity Fund Description Shares Value COMMON STOCKS – 90.8% Banks – 15.4% AJS Bancorp* (a) $ Cape Bancorp Central Pacific Financial* Chicopee Bancorp* City National Clifton Savings Bancorp Fifth Third Bancorp First Connecticut Bancorp First Defiance Financial Fox Chase Bancorp Greenhill & Co. HomeTrust Bancshares* Metro Bancorp* Ocean Shore Holding OceanFirst Financial OmniAmerican Bancorp* Oritani Financial PacWest Bancorp Peoples Federal Bancshares United Financial Bancorp Virginia Commerce Bancorp* Washington Trust Bancorp West Coast Bancorp Westfield Financial Chemicals – 2.0% H.B. Fuller RPM International Consumer Discretionary – 4.6% Caribou Coffee* Gentex Home Depot Hyatt Hotels, Class A* Jack in the Box* Matthews International, Class A See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2012 Opportunity Fund Description Shares Value COMMON STOCKS – 90.8% (Continued) Consumer Staples – 9.9% Church & Dwight $ De Master Blenders* Hillshire Brands J & J Snack Foods Lancaster Colony PepsiCo Post Holdings* Wal-Mart Stores Containers & Packaging – 1.0% Silgan Holdings Diversified Financial Services – 9.5% Citigroup Franklin Resources Invesco JPMorgan Chase Leucadia National PICO Holdings* Energy – 6.4% Clayton Williams Energy* Hess Marathon Oil Murphy Oil Healthcare – 4.1% Haemonetics* Johnson & Johnson Merck & Co. Molina Healthcare* Pfizer WellPoint Industrials – 4.5% Alliant Techsystems See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2012 Opportunity Fund Description Shares Value COMMON STOCKS – 90.8% (CONTINUED) Industrials – 4.5% (Continued) Celadon Group $ CIRCOR International Tyco International Information Technology – 9.0% BMC Software* Cisco Systems EMC* Global Cash Access Holdings* Maxim Integrated Products Microsoft NetApp* Symantec* VeriSign* Xilinx Insurance – 15.0% Arthur J. Gallagher Aspen Insurance Holdings Axis Capital Holdings Catlin Group Chubb CNA Financial Endurance Specialty Holdings MetLife Montpelier Re Holdings Platinum Underwriters Holdings Progressive W.R. Berkley XL Group Metals & Mining – 3.8% Gold Fields – ADR Kinross Gold Newmont Mining Victoria Gold* See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2012 Opportunity Fund Description Shares Value COMMON STOCKS – 90.8% (CONTINUED) Paper & Forest Products – 0.6% Domtar $ Real Estate – 1.4% Forestar Group* Howard Hughes* Thomas Properties Group Utilities – 3.6% Empire District Electric NV Energy Public Service Enterprise Group TECO Energy UIL Holdings Total Common Stocks (Cost $57,088,113) Par CONVERTIBLE BOND – 0.5% Industrials – 0.5% Alliant Techsystems 3.000%, 08/15/2024 (Cost $340,148) $ Shares SHORT-TERM INVESTMENT – 9.7% Invesco Treasury Portfolio, 0.020%^ (Cost $6,874,945) Total Investments – 101.0% (Cost $64,303,206) Other Assets and Liabilities, Net – (1.0%) ) Total Net Assets – 100.0% $ * Non-income producing security (a) Illiquid Security – A security is considered illiquid if it may not be sold or disposed of in the ordinary course of business within seven days at approximately the price at which it is valued. As of December 31, 2012, the fair value of this investment was $89,580 or 0.1% of total net assets. See note 2 in Notes to Financial Statements. ADR – American Depository Receipt ^ Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2012. See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. Statements of Assets and Liabilities December 31, 2012 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $38,585,951 and $64,303,206, respectively) $ $ Cash Receivable for investment securities sold — Receivable for dividends and interest Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed Payable to adviser, net Accrued distribution fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ COMPOSITION OF NET ASSETS: Portfolio capital $ $ Distributions in excess of net investment income ) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation of investments Total net assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. Statements of Operations For the Year Ended December 31, 2012 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ $ Dividend income Less: Foreign taxes withheld ) ) Total investment income EXPENSES: Investment advisory fees Directors’ fees Administration fees Fund accounting fees Transfer agent fees Audit fees Distribution fees Registration fees Legal fees Other expenses Custodian fees Postage and printing fees Total expenses Less: Fee waivers ) ) Total net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS Net realized gain on investments Net change in unrealized appreciation or depreciation of investments Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Capital Appreciation Fund Year Ended Year Ended December 31, 2012 December 31, 2011 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments ) Net increase (decrease) resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net increase (decrease) from capital share transactions ) DISTRIBUTIONS PAID FROM: Net investment income ) ) Net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including distributions in excess of net investment income of $(227,611) and $(193,063), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Opportunity Fund Year Ended Year Ended December 31, 2012 December 31, 2011 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation or depreciation of investments ) Net increase (decrease) resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income ) ) Net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including distributions in excess of net investment income of $(11,546) and $(12,696), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase See Notes to the Financial Statements 22 PROSPECTOR FUNDS, INC. Financial Highlights Capital Appreciation Fund Year Ended December 31, For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gains ) ) ) — ) Total distributions ) Paid in capital from redemption fees — NET ASSET VALUE: End of period $ TOTAL RETURN % )% % % )% SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement % )% After expense reimbursement % Portfolio turnover rate 15
